Appeal from order, Supreme Court, New York County (Barry Salman, J.), entered April 4, 2003, which granted plaintiffs’ motion for an order compelling defendants and third-party defendant to permit the inspection of a certain loading dock and platform, unanimously dismissed as moot, with one bill of costs payable by defendants-appellants to plaintiffs.
Appellants’ claim that the court erred in granting plaintiffs’ motion for inspection of the accident site after a note of issue had already been filed is moot because they did not seek or obtain a stay of the court’s order, and plaintiffs’ expert has already inspected the subject premises. In any event, there were extraordinary circumstances in this case justifying a post-note-of-issue inspection for the purpose of opposing defendants’ summary judgment motion, which was also post-note-of-issue (compare Boisvert v Town of Grafton, 131 AD2d 910 [1987]). Concur—Nardelli, J.P., Tom, Ellerin, Lerner and Friedman, JJ.